Name: 2004/734/EC:Council Decision of 11 May 2004 appointing the members and alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  politics and public safety;  European construction
 Date Published: 2006-06-07; 2004-10-28

 28.10.2004 EN XM XM XM Official Journal of the European Union L 325/41 COUNCIL DECISION of 11 May 2004 appointing the members and alternate members of the Committee of the Regions (2004/734/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 49 thereof, Having regard to the Act concerning the conditions of accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia and the adjustments to the Treaties on which the European Union is founded, and in particular Articles 15 and 49 thereof, Having regard to the Council Decision of 22 January 2002 appointing the members and alternate members of the Committee of the Regions (1), Having regard to the proposals made by the governments of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Whereas: (1) Following the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union, the Committee of the Regions should be enlarged by the appointment of ninety-five members and ninety-five alternate members representing regional and local bodies in the new Member States. (2) The Committee must consist of representatives of regional and local bodies, HAS DECIDED AS FOLLOWS: Sole Article The following are hereby appointed to the Committee of the Regions for the period up to 25 January 2006 inclusive:  as members, the persons listed by Member State concerned in Annex I to this Decision;  as alternate members, the persons listed by Member State concerned in Annex II to this Decision. Done at Brussels, 11 May 2004. For the Council The President C. McCREEVY (1) OJ L 24, 26.1.2002, p. 38. LISTA DE LOS MIEMBROS Y SUPLENTES DEL COMITÃ  DE LAS REGIONES SEZNAM Ã LENÃ ® A NÃ HRADNÃ KÃ ® VÃ BORU REGIONÃ ® LISTE OVER MEDLEMMERNE OG SUPPLEANTER AF REGIONERNE LISTE DER MITGLIEDER UND STELLVERTRETER DES AUSSCHUSSES DER REGIONEN REGIOONIDE KOMITEE LIIKMETE JA ASENDUSLIIKMETE NIMEKIRI Ã Ã Ã ¤Ã Ã Ã Ã Ã Ã £ Ã ¤Ã ©Ã  Ã ¤Ã Ã Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã ¡Ã ©Ã Ã Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã Ã ©Ã  Ã ¤Ã Ã £ Ã Ã ÃÃ ¤Ã ¡Ã Ã Ã Ã £ Ã ¤Ã ©Ã  Ã Ã Ã ¡ÃÃ ¦Ã Ã ¡Ã ÃÃ ©Ã  LIST OF THE MEMBERS AND ALTERNATES OF THE COMMITTEE OF THE REGIONS LISTE DES MEMBRES ET SUPPLÃ ANTS DU COMITÃ  DES RÃ GIONS ELENCO DEI MEMBRI E SUPPLENTI DEL COMITATO DELLE REGIONI REÃ ¢IONU KOMITEJAS LOCEKÃ »U UN TO AIZSTÃJÃ JU SARAKSTS REGIONÃ ² KOMITETO NARIÃ ² IR PAKAITINIÃ ² NARIÃ ² SÃ RAÃ AS A RÃ GIÃ K BIZOTTSÃ GA TAGJAINAK Ã S PÃ TTAGJAINAK LISTÃ JA LISTA TAL-MEMBRI U SOSTITUTI TAL-KUMITAT TAR-REÃ JUNI LIJST VAN LEDEN EN PLAATSVERVANGERS VAN HET COMITÃ  VAN DE REGIOS WYKAZ CZÃ ONKÃ W KOMITETU REGIONÃ W ORAZ ICH ZASTÃPCÃ W LISTA DOS MEMBROS EFECTIVOS E SUPLENTES DO COMITÃ  DAS REGIÃ ES ZOZNAM Ã LENOV A ZÃ STUPCOV VÃ BORU REGIÃ NOV SEZNAM Ã LANOV IN NAMESTNIKOV ODBORA REGIJ ALUEIDEN KOMITEAN JÃ SENTEN JA VARAJÃ SENTEN LUETTELO FÃ RTECKNING Ã VER LEDAMÃ TER OCH SUPPLEANTER I REGIONKOMMITTÃ N ANEXO I  PÃ Ã LOHA I  BILAG I  ANHANG I  I LISA  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã  ANNEX I  ANNEXE I  ALLEGATO I  I PIELIKUMS  I PRIEDAS  I. MELLÃ KLET  ANNESS I  BIJLAGE I  ZAÃ Ã CZNIK I  ANEXO I  PRÃ LOHA I  PRILOGA I  LIITE I  BILAGA I Miembros/Ã lenovÃ ©/Medlemmer/Mitglieder/Liikmed/Ã Ã ­Ã »Ã ·/Members/Membres/Membri/LocekÃ ¼i/Nariai/Tagok/Membri/Leden/CzÃ onkowie/Membros/Ã lenovia/Ã lani/JÃ ¤senet/LedamÃ ¶ter Ã ESKÃ  REPUBLIKA BÃ M Pavel Lord Mayor of the Capital City of Prague BÃ EZINA Jan President of the Regional Council of OlomouckÃ ½ kraj DOHNAL FrantiÃ ¡ek President of the Regional Council of VysoÃ ina kraj LÃ NEK Roman President of the Regional Council of PardubickÃ ½ kraj PAVEL Josef President of the Regional Council of KarlovarskÃ ½ kraj TOÃ ENOVSKÃ  EvÃ ¾en President of the Regional Council of MoravskoslezskÃ ½ kraj ZAHRADNÃ K Jan President of the Regional Council of JihoÃ eskÃ ½ kraj VLASÃ K OldÃ ich Lord Mayor of the City of Hradce KrÃ ¡lovÃ ©, KrÃ ¡lovÃ ©hradeckÃ ½ kraj TESAÃ Ã K Martin Mayor of the City of Olomouc, OlomouckÃ ½ kraj GANDALOVIÃ  Petr Lord Mayor of the City of Ã stÃ ­ nad Labem, Ã steckÃ ½ kraj HANÃ K Jaroslav Mayor of the City of VeselÃ ­ nad Moravou, JihomoravskÃ ½ kraj LANGÃ Ã DLOVÃ  Helena Mayor of the Municipality of Ã ernoÃ ¡ice, StÃ edoÃ eskÃ ½ kraj EESTI ANSIP Andrus Mayor of City of Tartu, Tartu City Government KALLASVEE Teet Mayor of City of Haapsalu, Haapsalu City Government KÃ IV TÃ µnis Mayor of City of Paide, Paide City Government MÃ EKER Mart Head of Leisi Municipality, Leisi Municipality Government MÃ Ã RSEPP Kurmet Head of Urvaste Municipality, Urvaste Municipality Government SAVISAAR Edgar Mayor of the City of Tallinn, Tallinn City Government TOBRELUTS Sirje Head of Laheda Municipality, Laheda Municipality Government Ã YÃ Ã ¡Ã Ã £ ZAMBELAS Michael Mayor of Nicosia MESIS Christos Mayor of Mesa Yitonia SARIKAS Fidias Mayor of Paphos GEORGIOU George Mayor of Kato Polemidia IACOVOU George President of the Community Council of Ayioi Trimithias ELENODOROU Spyros President of the Community Council of Oroklini LATVIJA PURGALE Cilda Chairman, TrikÃ ta Rural Municipality Council BARTKEVIÃ S EdvÃ «ns Chairman Ogre County Council JAUNSLEINIS Andris Chairman, Union of Local and Regional Governments of Latvia KUCINS ArvÃ «ds Chairman Dubna Pagasts Council KRIEVINS Guntars Deputy of Liepaja Town Council KALNACS Janis Deputy of Riga City Council NEILANDE Lolita Chairman of Talsi district Sabile novads Council LIETUVA GUDELIS Darius Mayor of AnykÃ ¡Ã iai district municipality GARBARAVIÃ IUS RamÃ «nas Member of Kaunas city municipal council JAKUTIS Raimundas Mayor of Ã iauliai district municipality LUKOÃ IENÃ  Virginija KlaipÃ da county governor MALINAUSKAS RiÃ ardas Mayor of Druskininkai municipality MATUZAS Vitas Mayor of PanevÃ Ã ¾ys city municipality PAVIRÃ ½IS Gediminas Adolfas Deputy Mayor of Vilnius city municipality VAIÃ NORA Aidas Member of KazlÃ ³ RÃ «da municipal council VIGELIS Vytautas Mayor of Ã venÃ ioniai district municipality MAGYARORSZÃ G BALOGH LÃ ¡szlÃ ³ Dr. President of the BÃ ¡cs-Kiskun County Assembly BENKÃ  Ferenc Mayor of TiszaladÃ ¡ny BOR Imre Member of local government, Paks BOROS Imre Dr. Vice-president of Zala County Assembly DEMSZKY GÃ ¡bor Dr. Lord Mayor of Budapest DIÃ SSY LÃ ¡szlÃ ³ Mayor of VeszprÃ ©m FÃ BIÃ N Zsolt Member of local government, GÃ ¶dÃ ¶llÃ  KÃ LI SÃ ¡ndor Mayor of Miskolc MOLNÃ R Ã rpÃ ¡d Mayor of Balatonszabadi SÃ RTÃ -RADICS IstvÃ ¡n Dr. Mayor of Uszka SZABÃ  Gyula Member of Heves County Assembly WEKLER Ferenc Dr. Mayor of MecseknÃ ¡dasd MALTA MICALLEF Ian Dr. Councillor, Gzira Local council COHEN Michael Mayor, Kalkara Local Council BORG Doris Mayor, Birkirkara Local Council FARRUGIA Antonia Councillor, Zurrieq Local Council FORMOSA Noel Mayor, San Lawrenz Local Council POLSKA ARNDT PaweÃ  Chairman of the Sejmik, Wielkopolskie CIACH Krzysztof Starosta of the Poviat, Zachodniopomorskie CZARSKI MichaÃ  Marshal of Voivodship, Ã lÃ skie CZERNECKI Andrzej City Mayor, Podkarpackie DUTKIEWICZ RafaÃ  City President, DolnoÃ lÃ skie GOÃ ÃBIEWSKI Henryk Marshal of Voivodship, DolnoÃ lÃ skie KARSKI Karol Deputy Chairman of the City Council, Mazowieckie KROPIWNICKI Jerzy City President, Ã Ã ³dzkie LECH MirosÃ aw WÃ ³jt of the Commune, Podlaskie MAJCHROWSKI Jacek City President, MaÃ opolskie MAKAREWICZ Henryk Marshal of Voivodship, Lubelskie RAKOCZY StanisÃ aw Starosta of the Poviat, Opolskie RONOWICZ BoÃ ¼ena City President, Lubuskie RYÃ SKI Andrzej Marshal of Voivodship, WarmiÃ sko-Mazurskie SEPIOÃ  Janusz Marshal of Voivodship, MaÃ opolskie STRUZIK Adam Marshal of Voivodship, Mazowieckie SYNAK Brunon Chairman of the Sejmik, Pomorskie SZYMANOWICZ Marian Deputy City President, Lubelskie TEODORCZYK MieczysÃ aw Marshal of Voivodship, Ã Ã ³dzkie WOÃ ODÃ ¹KO Franciszek Marshal of Voivodship, Ã wiÃtokrzyskie ZAJÃ KAÃ A Jerzy WÃ ³jt of the Commune, Kujawsko-Pomorskie SLOVENIJA SOVIÃ  Boris Mayor of Urban Municipality Maribor KOVAÃ IÃ  BoÃ ¡tjan Mayor of Urban Municipality Novo mesto PEÃ AN Breda Mayor of Municipality Izola SMOLNIKAR Anton Mayor of Municipality Kamnik HALB Janko Mayor of Municipality RogaÃ ¡ovci SMRDELJ Robert Mayor of Municipality Pivka Ã TEBE TomaÃ ¾ Mayor of Municipality MengeÃ ¡ SLOVENSKO BAUER Rudolf President of KoÃ ¡ice Self-governing Region SLAFKOVSKÃ  Alexander Mayor of LiptovskÃ ½ MikulÃ ¡Ã ¡ City BELICA Milan President of Nitra Self-governing Region TARÃ Ã K Jozef President of Ã ¹ilina Self-governing Region MARÃ OK Milan President of BanskÃ ¡ Bystrica Self-governing Region CHUDÃ K Peter President of PreÃ ¡ov Self-governing Region DEMETEROVÃ  MÃ ¡ria Elected Representative of Bratislava Self-governing Region BOBÃ K Jozef Mayor of Michalovce City PETUÃ Ã K Jozef Mayor of DolnÃ ½ LopaÃ ¡ov ANEXO II  PÃ Ã LOHA II  BILAG II  ANHANG II  II LISA  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IÃ  ANNEX II  ANNEXE II  ALLEGATO II  II PIELIKUMS  II PRIEDAS  II. MELLÃ KLET  ANNESS II  BIJLAGE II  ZAÃ Ã CZNIK II  ANEXO II  PRÃ LOHA II  PRILOGA II  LIITE II  BILAGA II Suplentes/NÃ ¡hradnÃ ­ci/Suppleanter/Stellvertreter/Asendusliikmed/Ã Ã ½Ã ±ÃÃ »Ã ·Ã Ã Ã Ã ­Ã /Alternates/SupplÃ ©ants/Supplenti/AizstÃ jÃ ji Pakaitiniai nariai/PÃ ³ttagok/Sostituti/Plaatsvervangers/ZastÃpcy Suplentes/ZÃ ¡stupcovia/Namestniki/VarajÃ ¤senet/Suppleanter Ã ESKÃ  REPUBLIKA BENDL Petr President of the Regional Council of StÃ edoÃ eskÃ ½ kraj SLAVÃ K FrantiÃ ¡ek President of the Regional Council of ZlÃ ­nskÃ ½ krajj JURÃ NEK Stanislav President of the Regional Council of JihomoravskÃ ½ kraj DERNER VladimÃ ­r Deputy of the President of the Regional Council of KrÃ ¡lovehradeckÃ ½ kraj Ã ULC JiÃ Ã ­ President of the Regional Council of Ã steckÃ ½ kraj ZÃ MEÃ NÃ K Jaroslav, CSc. Member of the Regional Council of LibereckÃ ½ kraj ZIMMERMANN Petr President of the Regional Council of PlzeÃ skÃ ½ kraj BYTEL JiÃ Ã ­ Mayor of the Municipality of VelkÃ ¡ HleÃ sebe, KarlovarskÃ ½ kraj HALANOVÃ  KvÃ ta Mayor of the City of JÃ ­lovÃ © u Prahy, StÃ edoÃ eskÃ ½ kraj PRÃ ®Ã A LuboÃ ¡ Mayor of the City of PÃ ­sek, JihoÃ eskÃ ½ kraj Ã LEHLA TomÃ ¡Ã ¡ Mayor of the City of ZlÃ ­n, ZlÃ ­nskÃ ½ kraj DUCHOÃ  Petr Lord Mayor of the City of Brno, JihomoravskÃ ½ kraj EESTI ELLRAM JÃ ¼ri Head of Imavere Municipality, Imavere Municipality Government ERIKSON Urve Chairman of Tudulinna Municipality Council KALEV Saima Head of Municipality of JÃ µgeva, JÃ µgeva Municipality Government LEPIK Margus Mayor of City of Valga, Valga City Government MARIPUU Maret Chairman of Tallinn City Council, Tallinn City Council SILBERG Uno Chairman of Kose Municipality Council, Kose Municipality Council TAMKIVI Jaanus Mayor of Kuressaare City, Kuressaare City Government Ã YÃ Ã ¡Ã Ã £ PITTAS Charalambos Mayor of Morphou PERICLEOUS Barbara Mayor of Ayia Napa HADJITOPHIS Kyriakos Mayor of Ayios Athanasios VIOLARIS Christakis Mayor of Lakatamia MICHAEL Dimitris President of the Community Council of Ayios Ambrosios KALLIS Nikos President of the Community Council of Zoopigi LATVIJA AUGULIS Uldis Chairman of Local Municipality BÃ rze ZALÃNS Edgars Mayor, Chairman of KuldÃ «ga Town Council PUKITIS Talis Vice-Chairman of Development Council of Riga Region ELKSNÃ ªTIS Andris Chairman of Dobele District Council VÃ TRA Aivars Member of the JÃ «rmala City Council KRASTINÃ Edmunds Member of Riga City Council VAIVODS Andris Chairman of LÃ «vÃ ni District Council LIETUVA ABRAMAVIÃ IUS Arnoldas Member of Zarasai district municipal council GUSTAITIS Antanas Mayor of Prienai district municipality JASEVIÃ IUS Valdemaras Mayor of Ã ilalÃ  district municipality KAUBRYS Donatas Member of TelÃ ¡iai district municipal council KOLOSAUSKAS Feliksas Vilnius county governor PEKELIÃ ªNAS Alfredas Mayor of PanevÃ Ã ¾ys district municipality ULKÃ  Zenonas Member of Ã akiai district municipal council Ã EDÃ ½IUS Alvydas Ã iauliai county governor Ã ½UKAUSKAS Liudvikas Mayor of Skuodas district municipality MAGYARORSZÃ G BIHARY GÃ ¡bor Member of local government, Budapest GÃ MESI GyÃ ¶rgy Dr. Mayor of GÃ ¶dÃ ¶llÃ  IPKOVICH GyÃ ¶rgy Dr. Mayor of Szombathely JÃ SZAI Attila Member of local government, SzigetszentmiklÃ ³s KOCSIS KÃ ¡rolynÃ © Member of local government, Dunapataj KOVÃ CSNÃ  HORVÃ TH KlÃ ¡ra Dr. Mayor of BÃ ¡bolna LÃ ZÃ R JÃ ¡nos Dr. Mayor of HÃ ³dmezÃ vÃ ¡sÃ ¡rhely MÃ TIS AndrÃ ¡s Mayor of SzirÃ ¡k NAGY SÃ ¡ndor Mayor of Kistelek PAJZS JÃ ³zsef Mayor of SzigetvÃ ¡r SZABÃ  LÃ ³rÃ ¡nt Mayor of DombÃ ³vÃ ¡r SZAKÃ CS Imre Dr. President of GyÃ r-Moson-Sopron County Assembly MALTA MIFSUD Malcolm Dr. Mayor, Pieta Local Council GRECH Keith Councillor, St Pauls Bay Local Council BORG Joseph Councillor, Mellieha Local Council AGIUS Joan Deputy Mayor, Zejtun Local Council BUTTIGIEG Paul Mayor, Qala Local Council POLSKA ACHRAMOWICZ Waldemar Marshal of Voivodship, Kujawsko-Pomorskie BOROÃ  Piotr Chairman of the Sejmik, MaÃ opolskie DOMBROWICZ Konstanty City President, Kujawsko-Pomorskie FOGLER Piotr Chairman of Sejmik, Mazowieckie KOBYLIÃ SKI Maciej City President, Pomorskie KROCHMAL Witold City Mayor, DolnoÃ lÃ skie KRZYÃ »EWSKI Janusz Marshal of Voivodship, Podlaskie KUBAT Grzegorz Marshal of Voivodship, Opolskie KUÃ ¹NIAR Lucjan Councilor of the Sejmik, Podkarpackie LEWANDOWSKI Eugeniusz Starosta of the Poviat, Kujawsko-Pomorskie MIKOÃ AJCZAK Stefan Marshal of Voivodship, Wielkopolskie OLSZEWSKI Marek WÃ ³jt of the Commune, Kujawsko-Pomorskie OSOWSKI Karol Chairman of the Sejmik, Zachodniopomorskie PAÃ TAK Kazimierz Deputy Chairman of the Sejmik, Lubuskie PRUSZKOWSKI Andrzej City President, Lubelskie SÃ OWIÃ SKI Jerzy City President, Ã Ã ³dzkie Ã WIÃTALSKI Leszek WÃ ³jt of the Commune, DolnoÃ lÃ skie TRAMÃ  Marek Starosta of the Poviat, DolnoÃ lÃ skie TROMBSKI Marek Councilor of the Sejmik, Ã lÃ skie WÃGRZYN Ludwik Starosta of the Poviat, MaÃ opolskie WRONA Tadeusz City President, Ã lÃ skie SLOVENIJA COLARIÃ  Anton Member of City Council in Urban Municipality Ljubljana Ã ELAN Ã tefan Mayor of Urban Municipality Ptuj Ã KRJANEC Breda Member of Council in Municipality Grosuplje Ã ½AGAR Ivan Mayor of Municipality Slovenska Bistrica LEDINEK Branko Mayor of Municipality RaÃ e  Fram GERMOVÃ EK SiniÃ ¡a Member of Council in Municipality Bovec KOVÃ E Anton Mayor of Municipality Podvelka SLOVENSKO KUBOVIÃ  Vladimir Mayor of ZÃ ¡horskÃ ¡ Bystrica  Bratislava City Distict ORAVEC VladimÃ ­r Mayor of Bojnice City VÃ TEK Ferdinand Mayor of Nitra City Ã TEFANEC Ã tefan President of TrenÃ in Self-governing Region Ã URKOVSKÃ  Andrej Mayor of Bratislava City TOMEÃ EK Peter President of Trnava Self-governing Region LUMTZER Ladislav Mayor of KoÃ ¡ice  DargovskÃ ½ch hrdinov City District RICHTER MariÃ ¡n Mayor of Medzev City JANOÃ KO VladimÃ ­r Mayor of KoÃ ¡ice  PereÃ ¡ City District